*285Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about July 18, 2003, which, to the extent appealed from, terminated respondent father’s parental rights to the subject child upon a finding that he suffers from mental illness as defined in Social Services Law § 384-b (6) (a) and within the meaning of Social Services Law § 384-b (4) (c), and committed custody and guardianship of the child to the petitioner agency and the Commissioner of the Administration for Children’s Services of the City of New York, unanimously affirmed, without costs.
The uncontroverted testimony of the court-appointed psychiatrist provided clear and convincing evidence that respondent father suffered from a mental illness and that he is presently and for the foreseeable future unable, by reason of such illness, to care adequately for his daughter. Given the record made at the fact-finding hearing, a dispositional hearing was not necessary to determine whether termination of the respondent’s parental rights was in the best interest of the child (see Matter of David T., 268 AD2d 309 [2000]). Concur—Buckley, P.J., Mazzarelli, Saxe, Friedman and Catterson, JJ.